Case 4:19-cv-00449-KGB Document 125 Filed 08/14/19 Page 1 of 1




                                                                 FILED
                                                               U. S. DISTRICT COURT
                                                           EASTERN DISTRICT ARKANSAS


                                                                 AUG 1 4 2019

                                                         tf~ES~RMACK,CLERK
                                                           y          DEPCLERK




             Court Ma11e: EASlERN DISTRICT OF ARKANSAS
             Division: 4
             Ret!ipt Nuaber: LIT173473
             Cashier ID: japi1e
             Tranwction Date: 88/14/2819
             Payer Na• e: ARKIINSAS STATE IF
             NOTICE OF APPEUDOCKETIN6 FEE
              For: ARKANSAS STATE Of
              Case/P,rty: D-ME-4-19-CV-1111449-181
              Alount:         $515.81
             ---------------·---
             CHECK
              CheckiNoney Order Nt11: 2118861773
              Allt Tendered: $515.88
             Total Due:     $515.N
             Tohl TtndeTtd: S515.18
             Change Alt:    $8.18


             "Only Nhtn bank de.rs tbe check,
             10ney order, or verifies credit of
             funlls is tne fee OT debt officially
             paid or disct.n1ed. A$53 fee •ill
             be charged for a Ttturned dlec1t.•




                                                                          •
